FILED
                            NOT FOR PUBLICATION                               APR 21 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


XINGUANG LI,                                     No. 10-72296

              Petitioner,                        Agency No. A089-685-547

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted April 8, 2014
                            San Francisco, California

Before: SILVERMAN, W. FLETCHER, and BYBEE, Circuit Judges.

       Petitioner Xinguang Li seeks review of the order of the Board of

Immigration Appeals (“BIA”) affirming the immigration judge’s (“IJ”) denial of

asylum and withholding of removal under the Convention Against Torture

(“CAT”). Substantial evidence supports the agency’s adverse credibility finding;

we therefore deny the petition.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The IJ identified two bases for her adverse credibility finding: first,

petitioner’s uncorroborated work history; and second, inconsistencies about

medical care petitioner claimed to have received. With respect to the work history,

petitioner’s testimony at the hearing as to the dates of his employment with Alpine

Electronics was inconsistent with information in his declaration; in addition,

petitioner had no evidence to corroborate his employment there other than an

Alpine t-shirt. Petitioner also failed to submit evidence supporting his work

history at US Mac. As for the claims about medical care, the IJ found that

petitioner had not presented credible testimony about his injuries and visit to the

hospital, based on a two-day gap between petitioner’s alleged visit to the hospital

and the date on the medical report, as well as the fact that petitioner had not

mentioned visiting the hospital in his declaration.

      The BIA agreed with the IJ’s adverse credibility determination and affirmed

the denial of asylum, stating that petitioner’s explanations for the discrepancies the

IJ identified were not reasonable. Substantial evidence supports that conclusion.

Petitioner argues that he submitted the medical report with his application, but that

he simply forgot to mention the hospital visit in his declaration. Even if that were

a plausible explanation for the omission, the inconsistencies between the content of

the medical report and petitioner’s testimony remain. Nothing in the application


                                           2
refers to a hospital visit on May 9, or to any medications prescribed. The evidence

in the record does not compel the conclusion that the petitioner was testifying

credibly.

      Substantial evidence also supports the agency’s finding that petitioner was

not testifying credibly about his employment history. He did not present any

corroborating evidence about his work history at US Mac. It is true that we stated,

in a pre-REAL ID Act case, that a petitioner might be excused from providing

employment records where they were not “‘easily available’ because [the

petitioner’s] employer had fired him.” Ge v. Ashcroft, 367 F.3d 1121, 1127 (9th

Cir. 2004). But petitioner’s testimony that he was able to see his former employer

at US Mac at any time, even after he was terminated, undermines the force of the

analogy to Ge.

      Finally, substantial evidence supports the denial of withholding of removal

under the CAT. Because we uphold the adverse credibility finding, petitioner’s

CAT claim rests solely on the U.S. State Department country reports he submitted

with his application. Those reports do not establish that petitioner would more

likely than not be tortured in China. They mention that some labor activists have

been detained, sentenced to reeducation through labor, or subject to surveillance or

harassment. But they do not support an inference that petitioner would face the


                                          3
“severe pain or suffering” that is a key hallmark of torture, as defined by the CAT

itself and the relevant regulations and case law. See 8 C.F.R. § 208.18(a); see also

Kamalthas v. INS, 251 F.3d 1279, 1282 (9th Cir. 2001).



PETITION DENIED.




                                         4